Citation Nr: 0632978	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his previously denied claim for service connection for 
a right knee disorder, and the RO denied his claim seeking 
service connection for a left knee disorder.
 
The veteran testified before the Board at a video-conference 
hearing held in June 2004.  A transcript of the hearing has 
been associated with the claims folder.

In a December 2004 decision, the Board granted the veteran's 
request to reopen his claim for service connection for a 
right knee disorder and then remanded both right and left 
knee claims for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board remanded the veteran's service 
connection claims in December 2004 for additional evidentiary 
development pursuant to VA's duty to assist.  38 U.S.C.A. 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  When the 
Board issues a remand, it confers on the veteran, as a matter 
of law, the right to compliance with the remand orders, and 
the Board itself errs when it fails to ensure such 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, the Board finds that VA has not substantially 
complied with the directives of the remand, and the veteran's 
claims must again be sent back for evidentiary development.

The December 2004 remand directed VA's Appeals Management 
Center (AMC) to request the veteran's clinical records from 
his private physician, Dr. F.N., for the period 1986 through 
1999 or to the present.  In a May 2005 letter, however, the 
AMC erroneously informed Dr. F.N. that records from 2000 to 
2005 were needed.  Another request to the doctor must 
therefore be made to obtain clinical records dated January 
1986 through December 1999.

The AMC was also instructed to request any medical or 
administrative records from the Evanston (Illinois) Hospital 
(or any outpatient clinics) regarding treatment the veteran's 
received in 1961 and 1962.  The claims folder contains no 
evidence that such a request was made.  As suggested by the 
Supplemental Statement of the Case issued in July 2006, it 
appears that the AMC took as definitive fact the veteran's 
note on his medical release form that his records may have 
been purged by the hospital due to their age.  The Board was 
already aware of this possibility when it issued its remand, 
as the veteran had testified to this at his June 2004 
hearing.  That is why the remand order specifically directed 
the AMC to also request any related administrative records, 
such as billing records, which may not have been purged with 
the clinical records.  On remand, the AMC must submit this 
request to Evanston Hospital.

In accordance with December 2004 remand, the AMC did request 
health records from Tinker Air Force Base where the veteran 
worked as a civilian employee.  The response to this request 
only indicated that an April 1976 examination, conducted by 
Dr. S., was not of record.  Another request must therefore be 
made for any health-related, clinical, or examination 
records, or confirmation that no such records are available.

The Board instructed the AMC to contact the veteran and 
request the address of the veteran's prior private physician, 
Dr. A. (now deceased), so that his treatment records may be 
obtained.  There is no evidence in the claims folder that 
such a request was made, and this must be done on remand.
 
The Board also directs the AMC to specifically inform the 
veteran that he can strengthen his claims for service 
connection by contacting Dr. F.N. and requesting that the 
doctor provide a discussion of the underlying medical 
rationale for his opinion in March 2006 that the veteran's 
current bilateral knee disorders are related to his military 
service.

If evidence is obtained that shows complaints or treatment of 
any knee disorders between 1961 and 1973, a new medical 
opinion should be obtained from the May 2006 VA examiner, 
based on a full review of all the evidence of record, as to 
the likelihood that the veteran's current knee disorders are 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.

2.  Appropriate steps must be taken to 
obtain the following information or 
evidence:

(a)  clinical records for the veteran 
from Dr. F.N. for the period January 
1986 through December 1999;

(b) records regarding the veteran's 
private treatment at Evanston 
(Illinois) Hospital (or any associated 
outpatient clinics) in 1961 or 1962, 
especially any history or physical or 
radiology examination of either knee; 
or, if no clinical records are 
available, the hospital should 
determine whether any administrative 
records related to the veteran's 
treatment can be located, such as 
billing records or medical record 
indices, which might reflect the 
billing code or diagnosis;

(c) any health records, clinical 
records, or records of examinations 
available from his civilian employment 
with Tinker Air Force Base; and

(d)  records of Dr. Atkins (deceased), 
if the veteran is able to provide an 
address or other contact information.



3.  The veteran must be provided with 
written notice of the following:

"Your claims for service connection 
for a left and right knee disorder may 
be strengthened if you contact Dr. F.N. 
and request that he provide a 
discussion of the underlying medical 
rationale for his opinion in March 2006 
that your knee disorders are related to 
your military service."

4.  If evidence is obtained that shows 
complaints or treatment of any knee 
disorders between the veteran's discharge 
in January 1961 and March 1973, the claims 
folder and a copy of this REMAND should be 
referred to the May 2006 VA examiner or, 
if that examiner is unavailable, to a 
suitably qualified VA examiner, for a new 
medical opinion, based on a full review of 
the evidence of record, as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's knee 
disorders are the result of his military 
service, as opposed to being due to some 
other factor or factors.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

4.  The claims folder should then be 
reviewed to ensure that the foregoing 
requested development has been completed 
and is in compliance with the directives 
of this remand.  If compliance is not 
found, corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the veteran's claims for 
entitlement to service connection for 
disorders of the right and left knee 
should be readjudicated.  Should service 
connection be granted for a left knee 
disorder, the RO should consider the 
veteran's claim that his right knee 
disorder was caused by or aggravated by 
his left knee disorder.  38 C.F.R. § 
3.310(a).  In the event that the claims 
are not resolved to the satisfaction of 
the appellant, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


6

